United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 9, 2003

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-40467
                           Summary Calendar



GREGORY EDWARD GUNTER,

                                      Petitioner-Appellant,

versus

DOUGLAS DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-131
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Gregory Edward Gunter, Texas prisoner # 589198, has moved

for a certificate of appealability (“COA”) in order to appeal the

district court’s interlocutory order denying his applications for

injunctions.   See 28 U.S.C. § 1292(a)(1).    Incorporated in

Gunter’s COA brief is a motion seeking injunctive relief from

this court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40467
                                -2-

     The district court’s order denying Gunter’s application for

a temporary restraining order is not appealable.     Matter of Lieb,

915 F.2d 1180, 183 (5th Cir. 1987).   Gunter has failed to

establish in the district court that there existed a substantial

threat of irreparable harm, which is required to obtain an

injunction.   See Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th

Cir. 1991).   Accordingly, Gunter’s COA application is DENIED, to

the extent that one is required under 28 U.S.C. § 2253(c)(1)(A),

see Slack v. McDaniel, 529 U.S. 473, 484 (2000), and the district

court’s interlocutory order denying Gunter’s application for a

preliminary injunction is AFFIRMED.   Gunter’s motion in this

court for a preliminary injunction is also DENIED.